 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.1 Filed 08/18/20 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

BRANDON PRICE and
MEGAN ONORATO,
individually and on behalf of all
others similarly situated,

                    Plaintiffs,
            v.

THE MURDER MYSTERY COMPANY, LLC,

                     Defendant.


       INDIVIDUAL, COLLECTIVE AND CLASS ACTION COMPLAINT
                        AND JURY DEMAND


       The Plaintiffs, Brandon Price (“Price”) and Megan Onorato (“Onorato”)

(collectively, “Plaintiffs”), individually and on behalf of all others similarly situated, by

and through the undersigned counsel from HKM Employment Attorneys LLP and the

Sawaya & Miller Law Firm, as their Individual, Collective, and Class Action Complaint

and Jury Demand (“Complaint”) against the Defendant, the Murder Mystery Company,

LLC (“the Company”), state as follows:

                                    NATURE OF ACTION

       1.        The Plaintiffs allege that the Company violated the Fair Labor Standards Act,

29 U.S.C. § 201 et seq. (“FLSA”), and Article XVIII, Section 15 of the Colorado


                                               1
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.2 Filed 08/18/20 Page 2 of 19




Constitution, the Colorado Wage Act, C.R.S. § 8-4-101 et seq., the Colorado Minimum

Wages of Workers Act, C.R.S. § 8-6-101 et seq., the applicable Colorado Minimum Wage

Orders, 7 C.C.R. 1103-1 (2017-2019), and the Colorado Overtime and Minimum Pay

Standards Order, 7 C.C.R. 1103-1 (2020) (collectively, “Colorado Wage and Hour Law”),

by misclassifying them and dozens of other actors, directors, and assistant directors (“Class

Members”) and failing to pay them federal and Colorado minimum wages.

       2.     At all times relevant to this Complaint, the Company had a policy or practice

of requiring Class Members to attend nine hours of training and to perform in one theatrical

show without pay. As a result of this policy or practice, the Company failed to pay the

Plaintiffs and hundreds of Class Members minimum wages for hours that they worked.

       3.     Additionally, at all times relevant to this Complaint, the Company had a

policy or practice of misclassifying the Plaintiffs and the Class Members as “independent

contractors” and failing to pay them the minimum wage rates mandated by Colorado Wage

and Hour Law. This misclassification affected hundreds of employees.

       4.     The Plaintiffs allege that the Company’s violations of the FLSA and

Colorado Wage and Hour Law were willful.

       5.     The Plaintiffs also allege that the Company engaged in unjust enrichment by

improperly retaining funds that should have been paid to Price and other Class Members

for their work on an Armed Forces Entertainment tour in 2019.

       6.     Individually, Price alleges that the Company committed wrongful


                                             2
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.3 Filed 08/18/20 Page 3 of 19




termination in violation of Colorado public policy by terminating his employment because

he complained about the Company’s wage and hour policies/practices.

       7.     The Plaintiffs seek declaratory and injunctive relief, back wages, liquidated

damages, statutory penalties, additional penalties for willful violations of Colorado Wage

and Hour Law, reasonable attorneys’ fees, and litigation costs for themselves and the Class

Members. The Plaintiffs also reserve the right to seek an appropriate service awards for

their time and efforts on behalf of the Class.

       8.     Individually, Price seeks back pay, front pay, compensatory damages, and

exemplary damages for the Company’s wrongful termination of his employment.

                             JURISDICTION AND VENUE

       9.     This Court has original jurisdiction over the Plaintiffs’ and the Class

Members’ FLSA claims because those claims arise under the laws of the United States. 28

U.S.C. § 1331; 29 U.S.C. § 201 et seq.

       10.    The Court may exercise supplemental jurisdiction over the Plaintiffs’ and the

Class Members’ Colorado Wage and Hour Law claims and unjust enrichment claims, and

Price’s wrongful termination claim, because those claims form part of the same case or

controversy under Article III of the United States Constitution. 28 U.S.C. § 1367(a).

       11.    Venue is proper in this Court because a substantial part of the events or

omissions giving rise to the Plaintiffs’ and the Class Members’ claims occurred in this

District. 28 U.S.C. 1391(b)(2).


                                                 3
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.4 Filed 08/18/20 Page 4 of 19




                                          PARTIES

       12.    Plaintiff Brandon Price is a resident of Colorado who worked for the

Defendant, the Murder Mystery Company, LLC, from August 2016 to May 13, 2020, when

he was terminated for complaining about the Company’s illegal wage and hour policies

and practices. Price has consented to be part of this action and his Consent to Join is

attached as Exhibit 1.

       13.    Plaintiff Megan Onorato is a resident of Colorado who worked for the

Company from October 2016 to May 13, 2020, when she resigned her employment in

protest of Price’s wrongful termination.

       14.    The Defendant, Murder Mystery Company, LLC, is a Michigan company

with its headquarters at 4550 Airwest Drive SE, Suite 1, Grand Rapids, Michigan 49512.

The Company’s registered agent, Scott Cramton, may be found at 3160 Brenton Road SE,

Suite D, Kentwood, Michigan 49512. Based on the fact that no filing information can be

found in the records of the Colorado Secretary of State, the Company does not appear to

be registered in the State of Colorado.

                              GENERAL ALLEGATIONS

       15.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

set forth herein.

       16.    The Company is an entertainment company that is primarily in engaged in

the business of presenting theatrical shows at dinner theaters throughout the United States.


                                             4
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.5 Filed 08/18/20 Page 5 of 19




       17.    At all times relevant to this Complaint, the Company, the Plaintiffs, and the

Class Members were engaged in commerce: the technology and equipment they used to

prepare for performances and to perform in shows were items that moved across state lines.

       18.    On information and belief, the Company did business of $500,000.00 or

more each year from August 18, 2017 to the present (“the Relevant Period”).

       19.    Price was employed by the Company, first as an actor, then as an assistant

director/actor, and then as a director/actor, from August 2016 to May 13, 2020.

       20.    Onorato was employed by the Company, first as an actor, then as an assistant

director/actor, from October 2016 to May 13, 2020.

       21.    Each show in which the Plaintiffs and the Class Members were involved

required two to six hours of rehearsal each week.

       22.    Performances occurred primarily on Fridays, Saturdays and Sundays. It took

approximately four hours to set up, perform, and clean up one show.

       23.    At all times during the Relevant Period, the Company had a policy or practice

of requiring its workers to attend nine hours of training and to perform in one show without

pay at the beginning of their employment.

       24.    As a result of this policy/practice, the Plaintiffs and the Class Members were

paid nothing for hours that they worked.

       25.    At all times during the Relevant Period, the Company had a policy or practice

of misclassifying the Class Members as “independent contractors.” This policy or practice


                                             5
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.6 Filed 08/18/20 Page 6 of 19




applied to hundreds of Class Members.

      26.      The Plaintiffs and the Class Members were never actually independent

contractors – they were employees because they were controlled by the Company:

            a. The Class Members were required to attend Company trainings to learn

               information that was specific to the Company;

            b. The Company generally dictated when and where the Class Members

               performed;

            c. The Company required the Class Members to abide by the policies, practices,

               and procedures in its employment handbooks;

            d. The Company retained the right to discipline or discharge any Class Member

               for failing to comply with its policies, practices, and procedures;

            e. The Company required the Class Members to sign non-competition

               agreements as a condition of employment;

            f. At all times during the Relevant Period, the Class Members were involved in

               the Company’s primary (if not only) business;

            g. The work of the Class Members was integral to the Company, since the

               Company could not exist without actors, directors, and assistant directors to

               put on its shows;

            h. The Class Members were required to report to work for shows on schedules

               dictated by the Company;


                                              6
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.7 Filed 08/18/20 Page 7 of 19




            i. The rates of pay of the Plaintiffs and the Class Members were determined

               solely by the Company, without any negotiation with Class Members; and

            j. The Class Members did not have any opportunity for profit or loss from the

               shows in which they performed.

      27.      During the Relevant Period, the Company paid the Plaintiffs and the Class

Members low, flat rates for each show. Such rates ranged from $65 per show for actors to

$115 per show for directors.

      28.      The Company did not pay the Plaintiffs and the Class Members any

additional compensation for the hours they spent rehearsing and otherwise preparing for

each show.

      29.      The Colorado minimum wage was $9.30 per hour in 2017, $10.20 per hour

in 2018, $11.10 per hour in 2019, and $12.00 per hour in 2020. Colo. Const. Art. XVIII, §

15.

      30.      As a result of the Company’s policy/practice of misclassifying the Class

Members, the Company did not pay the Plaintiffs and the Class Members Colorado

minimum wages for all of the hours they worked during the Relevant Period.

      31.      For example, Price worked 28 hours for the Company during the week of

December 4, 2017, but was only paid $255.00.

      32.      Price worked 10 hours for the Company during the week of January 1, 2018,

but was paid only $85.00.


                                            7
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.8 Filed 08/18/20 Page 8 of 19




      33.    Onorato worked 5 hours on a show during a week in November 2018 and

was paid nothing for her work.

      34.    Price and other Class Members participated in an Armed Forces

Entertainment tour for the Company in 2019.

      35.    During the tour, the Company paid the Plaintiffs and the Class Members $75

per day, and $100 per day if they performed.

      36.    Price later learned that the Company negotiated a higher-than-normal

contract price with the U.S. Army, after representing to the Army that it intended to pay

the extra compensation to the performers.

      37.    Neither Price nor the other Class Members were actually paid any of the

higher compensation that was intended for them.

      38.    Price became concerned that the Company was misclassifying its workers

and, in January and February 2020, he repeatedly complained to the company that its wage

and hour policies might be unlawful.

      39.    The Company responded to Price’s concerns by telling him that he was

“clearly unhappy,” and then terminating his employment on May 13, 2020.

      40.    Outraged by the Company’s retaliation against Price, Onorato and other

employees immediately resigned in protest.

      41.    At all times during the Relevant Period, the Company was aware, or should

have been aware, of the requirements of the FLSA and Colorado Wage and Hour Law,


                                             8
 Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.9 Filed 08/18/20 Page 9 of 19




nevertheless, it failed to pay the Plaintiffs and the Class Members federal and Colorado

minimum wages. Its violations were therefore willful.

                           COLLECTIVE ALLEGATIONS

       42.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

set forth herein.

       43.    In addition to bringing this case individually, the Plaintiffs bring the FLSA

claims in this Complaint on behalf of the following FLSA Collective:

                     All individuals who worked for the Murder Mystery
                     Company as actors, directors, and/or assistant directors
                     from August 18, 2017 to the present.

       44.    The Plaintiffs and the FLSA Collective Members are similarly situated under

29 U.S.C. § 216(b) because they were subject to a common policy or practice, i.e., the

Company’s requirement to attend trainings and perform in a show without compensation.

       45.    Price has signed a Consent to Join form, which is attached as Exhibit 1.

       46.    Onorato has also signed a Consent to Join form, which is attached as Exhibit

2.

                        COLORADO CLASS ALLEGATIONS

       47.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

set forth herein.

       48.    In addition to bringing this case individually and on behalf of the FLSA

Collective, the Plaintiffs bring the Colorado Wage and Hour Law and unjust enrichment


                                             9
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.10 Filed 08/18/20 Page 10 of 19




claims in this Complaint under Fed. R. Civ. P. 23 on behalf of the following Colorado

Class:

                         All individuals who worked for the Murder Mystery
                         Company as actors, directors, and/or assistant directors in
                         Colorado from August 18, 2017 to the present.

         49.      The Colorado Class satisfies the prerequisites and requirements of Fed. R.

Civ. P. 23:

               a. The Company employed dozens of actors, directors, and assistant directors

                  during the Relevant Period. The joinder of all such individuals in

                  impracticable;

               b. Questions of law and fact that are common to the Class predominate over

                  questions affecting individual Class Members. Such common questions

                  include, but may not be limited to:

                      i. Whether the Class Members were employees of the Company;

                     ii. Whether the Class Members were misclassified as “independent

                         contractors;”

                    iii. Whether the Company had a policy or practice of paying the Class

                         Members less than the Colorado minimum wage for some of the hours

                         that they worked;

                    iv. Whether the Company’s policy or practice violated Colorado Wage

                         and Hour Law;


                                                10
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.11 Filed 08/18/20 Page 11 of 19




                   v. Whether the Company’s violations of Colorado Wage and Hour Law

                       harmed the Class Members;

                   vi. Whether the Company’s violations of Colorado Wage and Hour Law

                       were willful; and

                  vii. Whether the Company engaged in unjust enrichment during the 2019

                       Armed Forces Entertainment tour.

             c. The Plaintiffs’ claims are typical of those of the Class Members because they

                were required to work for pay that was less than the applicable Colorado

                minimum wage rates; and

             d. The Plaintiffs will fully and adequately protect the interests of the Colorado

                Class. They have retained counsel who are qualified and experienced in the

                prosecution of wage and hour class actions. Neither the Plaintiffs nor their

                counsel have interests that are contrary to, or conflicting with, the interests

                of the Colorado Class.

       50.      Moreover, a class action is superior to other available methods for the fair

and efficient adjudication of this controversy, because, inter alia, it is economically

infeasible for Colorado Class Member to prosecute individual actions of their own given

the relatively small amount of damages at stake for each individual along with the fear of

reprisal by their employer.

       51.      Prosecution of this case as a Rule 23 Class action will also eliminate the


                                               11
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.12 Filed 08/18/20 Page 12 of 19




possibility of duplicative lawsuits being filed in multiple state and federal courts.

       52.    This case will be manageable as a Rule 23 Class action. The Plaintiffs and

their counsel know of no unusual difficulties in this case.

       53.    Moreover, the Company acted and refused to act on grounds that apply

generally to the Colorado Class and declaratory relief is appropriate in this case with

respect to the Colorado Class as a whole.

                                         COUNT I

             FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF
                     THE FAIR LABOR STANDARDS ACT

                                  29 U.S.C. § 201 et seq.

                    On behalf of the Plaintiffs and the FLSA Collective

       54.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

set forth herein.

       55.    At all times relevant to this action, the Company was an “employer” and an

“enterprise engaged in commerce” under 29 U.S.C. § 203(d) and 29 U.S.C. § 203(s) of the

FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

       56.    At all times relevant to this action, the Plaintiffs and the FLSA Collective

Members were “employees” of the Company within the meaning of 29 U.S.C. § 203(e)(1).

       57.    Under the FLSA, the Company was required to pay the Plaintiffs and the

FLSA Collective Members the federal minimum wage of $7.25 per hour for all of the hours

that they worked. 29 U.S.C. § 206.

                                             12
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.13 Filed 08/18/20 Page 13 of 19




       58.    Throughout the Relevant Period, the Company had a policy or practice of

requiring Class Members to attend nine hours of training and to perform in one theatrical

show without pay.

       59.    As a result of this policy or practice, the Company failed to pay the Plaintiffs

and hundreds of FLSA Collective Members federal minimum wages for at least 16 hours

of work.

       60.    Because the Company was aware, or should have been aware, of the

minimum wage requirements of the FLSA at all times during the Relevant Period, and

nevertheless failed to pay the Plaintiffs and the FLSA Collective Members the federal

minimum wage, the Company’s violations of federal law were willful.

       61.    Based on the Company’s violations of the FLSA, the Plaintiffs and the FLSA

Collective Members are entitled to unpaid minimum wages, liquidated damages,

reasonable attorney’s fees, and the costs of this litigation.

                                         COUNT II

             FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF
                     COLORADO WAGE AND HOUR LAW

                               Colo. Const. Art. XVIII § 15
                                 C.R.S. § 8-4-101 et seq.
                                 C.R.S. § 8-6-101 et seq.
                                 7 C.C.R. 1103-1 (2019)
                                 7 C.C.R. 1103-1 (2020)

                    On behalf of the Plaintiffs and the Colorado Class

       62.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

                                              13
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.14 Filed 08/18/20 Page 14 of 19




set forth herein.

       63.    At all times during the Relevant Period, the Plaintiffs and the Colorado Class

Members were “employees” subject to the protections of the FLSA and Colorado Wage

and Hour Law. Colo. Const. Art. XVIII, § 15; C.R.S. § 8-4-101(5).

       64.    Article XVII, Section 15 of the Colorado Constitution requires employers to

pay the Colorado minimum wage rates to “employees who receive the state or federal

minimum wage.”

       65.    Under Colorado Wage and Hour Law, the Company was required to pay the

Plaintiffs and the Colorado Class Members minimum wages of $9.30 per hour for hours

worked in 2017; $10.20 per hour for hours worked in 2018; $11.20 per hour for hours

worked in 2019; and $12.00 per hour for hours worked in 2020. Colo. Const. Art. XVIII,

§ 15; 7 C.C.R. 1103-1 (2017); 7 C.C.R. 1103-1 (2018); 7 C.C.R. 1103-1 (2019); 7 C.C.R.

1103-1 (2020).

       66.    At all times During the Relevant Period, the Company had a policy or

practice of misclassifying the Plaintiffs and the Colorado Class Members as “independent

contractors” and failing to pay them the minimum wage rates mandated by Colorado Wage

and Hour Law.

       67.    Because the Company was aware, or should have been aware, of the

minimum wage requirements of Colorado Wage and Hour Law, but failed to pay the

Plaintiffs and the Class Members Colorado minimum wages, the Company’s violations of


                                            14
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.15 Filed 08/18/20 Page 15 of 19




Colorado Wage and Hour Law were willful.

       68.    Based on the Company’s violations of Colorado Wage and Hour Law, it is

liable for unpaid wages, minimum wages, statutory penalties, additional penalties for the

willfulness of its actions, reasonable attorney’s fees and costs.

       69.    The Plaintiffs hereby demand payment on behalf of themselves and all Class

Members in an amount equal to all earned but unpaid compensation owed for unpaid

Colorado minimum wages. This demand for payment is continuing and is made on behalf

of any current employees of Defendant whose employment terminates at any time in the

future. Such payment should be made in care of undersigned counsel at the listed address.

                                        COUNT III

                                UNJUST ENRICHMENT

                        On behalf of Price and the Colorado Class

       70.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

set forth herein.

       71.    During the 2019 Armed Forces Entertainment tour, the Company obtained,

at the expense of the Plaintiffs and other Class Members, higher-than-normal pay in its

contract with the U.S. Army.

       72.    The Company obtained this money by representing to the Army that it

intended to provide additional compensation to the Plaintiffs and the Class Members,

however, the Company did not ever provide such compensation to its performers.


                                             15
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.16 Filed 08/18/20 Page 16 of 19




       73.    Under these circumstances, it would be entirely unjust to allow the Company

to retain the additional compensation in question. Fairness dictates that all such monies

should be disgorged to the Plaintiffs and the Class Members who performed in the tour.

                                       COUNT IV

                    WRONGFUL TERMINATION IN VIOLATION OF
                          COLORADO PUBLIC POLICY

                             On behalf of Price individually

       74.    The Plaintiffs incorporate the allegations in the paragraphs above as if fully

set forth herein.

       75.    Under Colorado law, Price had an express right to complain about the

Company’s apparent misclassification of its employees. This right is clearly reflected in

Colorado Wage and Hour Law. Colo. Const. Art. XVIII, § 15, C.R.S. § 8-4-120; 7 C.C.R.

1103-1, Rule 8.5 (2020).

       76.    An employer’s payment/nonpayment of minimum wages directly affects the

health, safety, and welfare of its employees and the public at large. See C.R.S. § 8-6-101.

       77.    Had Price refrained from complaining about the Company’s practices, the

policies of Colorado Wage and Hour Law would have been undermined.

       78.    The Company terminated Price because he exercised his rights and duties

under Colorado Wage and Hour Law.

       79.    Because the Company wrongfully terminated Price, it is liable to him for

back pay, front pay, compensatory, and punitive damages.

                                            16
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.17 Filed 08/18/20 Page 17 of 19




                                PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs respectfully ask the Court to enter judgement for

them, the FLSA Collective, and the Colorado Class, and in addition:

      A. Conditionally certify the FLSA Collective and authorize notice of this lawsuit to

          be sent to all putative FLSA Collective Members;

      B. As soon as practicable, certify this case as a class action under Fed. R. Civ. P.

          23, appoint the Plaintiffs as class representatives and the undersigned counsel as

          class counsel, and authorize notice of this lawsuit to be sent to all putative

          Colorado Class Members;

      C. Enter a declaratory judgment condemning the Defendant’s willful violations of

          the FLSA and Colorado Wage and Hour Law;

      D. Grant preliminary and permanent injunctions prohibiting the Defendant from

          continuing its illegal wage and hour policies and practices;

      E. Award the Plaintiffs and each FLSA Collective Member minimum wages for the

          hours that they were paid less than the federal minimum wage;

      F. Award the Plaintiffs and each FLSA Collective Member liquidated damages in

          amounts equal to the federal minimum wages awarded;

      G. Award the Plaintiffs and each Colorado Class Member Colorado minimum

          wages for the hours they worked for less than the applicable minimum wage

          rates;


                                            17
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.18 Filed 08/18/20 Page 18 of 19




     H. Award the Plaintiffs and each Colorado Class Member statutory damages and

        additional damages for willfulness pursuant to C.R.S. § 8-4-109;

     I. Award the Plaintiffs service awards for their time and efforts on behalf of the

        FLSA Collective and the Colorado Class;

     J. Award Price back pay, front pay, compensatory damages, and punitive damages

        for the Company’s wrongful termination of his employment;

     K. Order the Company to reimburse the Plaintiffs for their reasonable attorney’s

        fees and costs incurred in this action;

     L. Order the Company to pay the costs of administering any and all notices and

        payments to the FLSA Collective Members and the Colorado Class Members;

        and

     M. Award all other and further relief that the Court finds to be equitable and just.

                                    JURY DEMAND

     Plaintiffs request a trial by jury on all issues so triable.

            Respectfully submitted this 18th day of August, 2020.

                                           /s/ Shelby Woods
                                           ______________________________________
                                           Shelby Woods
                                           HKM Employment Attorneys LLP
                                           730 17th Street, Suite 750
                                           Denver, Colorado 80202
                                           swoods@hkm.com

                                           /s/ Adam M. Harrison
                                           ______________________________________

                                             18
Case 1:20-cv-01081-PLM-RSK ECF No. 1, PageID.19 Filed 08/18/20 Page 19 of 19




                                   David H. Miller (8405)
                                   Adam M. Harrison (50553)
                                   Sawaya & Miller Law Firm
                                   1600 Ogden Street
                                   Denver, Colorado 80218
                                   720.527.4369
                                   aharrison@sawayalaw.com

                                   Attorneys for Plaintiffs Brandon Price and
                                   Megan Onorato, individually and on behalf of
                                   all others similarly situated




                                     19
